EXHIBIT C
                   Innovation, Sciences et                                          Innovation, Science and
                   Developpement economique Canada                                  Economic Development Canada
                   Office de la propriete intellectuelle du Canada
                                                                                    Canadian Intellectual Property Office




  Certificat d'enregistrement du
                                                                                              Certificate ofRegistration of
                             1
                                                                                                     O,

 C.e certificat denregstrement est emis conformement aux articles
                                                                      49 et 53 de la Loi sur le droit dantear. Le droit dantear
 stir /oenvre decrite ci-dessous, a etc enregstre a ta date d'enregstremen
                                                                           t comme suit :
 This Certificate ofRegistration is issuedpursuant to sections 49
                                                                  and 53 oftlx Copyright Act. The copyright in tlx work
 described below was registered on the date ofregistration asfollow
                                                                    s:


 Date d'enregistrement - Date ofRegistration :
                                                                              February 26, 2019

 Numero d'enregistrement - Registration No. :
                                                                              1157295

 Premiere publication - First Publication :
                                                                              February 4, 2016
                                                                             New York, New York, United States of

 Titre - Title :                                                             America

                                                                             Stoned Heartlock with Diamonds


Categorie - Category :
                                                                             Artistic



Titulaire(s) - Owner(s) :                    Tastefairy Corporation d/b/a Maria Aaron Jewel
                                                                                            ry
                                             435 East 76th Street, Suite ID
                                             New York, New York
                                             United States of America, 10021


Auteur(s) - Author(s) :
                                             Maria Aaron


Date d'emission du certificat - Date of Issuance
                                                 of Certificate :                                    February 26, 2019




                                                Commissaire aux brevets Commissioner of
                                                                                        Patents




                                                                     (CJPO 00200)
                                                                         2*<»-i8
                                                                                                                    Canada
